Citation Nr: 9920692	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for disease of the 
heart and lung claimed as secondary to nicotine 
dependence/tobacco use during service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for nicotine dependence and 
for lung cancer and a heart condition claimed as secondary to 
tobacco product use during service.  

A review of the record shows that the RO adjudicated a claim 
of entitlement to service connection for lung cancer 
secondary to exposure to ionizing radiation in October 1992 
and that the decision was appealed in a timely manner.  
However, in a February 1999 statement, the veteran elected to 
withdraw that issue from appellate consideration.  

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
[which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service (to be codified under 38 
U.S.C.A. § 1103)], relates only to claims filed after June 9, 
1998.  It does not affect those claims which were filed on or 
prior to that time, such as this case.





FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran was ever diagnosed with nicotine dependence.

2.  There is no medical evidence of record showing a causal 
relationship between the veteran's lung cancer or heart 
disease, and service.

3.  There is no medical evidence of record showing a causal 
relationship between the veteran's lung cancer or heart 
disease, and his tobacco use during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for lung 
cancer, claimed on a direct basis or as secondary to nicotine 
dependence/tobacco use is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for heart disease claimed on a direct basis or as secondary 
to nicotine dependence/tobacco use is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for nicotine 
dependence and for disabilities of the heart and lung, 
claimed as secondary to nicotine dependence/tobacco use.  In 
the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to 
these claims; briefly describe the factual background of this 
case; and then proceed to analyze the claims and render a 
decision.

Relevant Law and Regulations 

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that such 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may also be granted on 
a secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998);  Harder v. Brown, 
5 Vet. App. 183, 187 (1993).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) [with respect to 
secondary service connection claims, this includes the 
presence of a service-connected disability]; and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Libertine v. Brown, 9 
Vet. App. 521, 524-25 (1996);  Caluza v. Brown, 7 Vet. App. 
498 (1995);  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

Specific guidelines: tobacco use

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter, dated in 
May 13, 1997.  The Board is bound in its decisions by the 
precedent opinions of VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c).  

VAOPGCPREC 19-97 was prepared in response to an inquiry as to 
under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service. 

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.  

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  

It quoted the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) at 243, the 
criteria for diagnosing substance dependence as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of  nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.  

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background  

Service personnel records showed that the veteran served on 
duty with the United States Marine Corps and that his 
military specialty was a field artillery crewman.  The 
records show that he participated in action with the enemy 
and in the occupation of Japan.  The records also show that 
he was wounded during service and received a Purple Heart 
Medal.

The service medical records showed that upon enlistment 
examination conducted in November 1942, clinical evaluation 
of the respiratory system and heart was normal.  The records 
were negative for complaints, findings, treatment or a 
diagnosis of a heart or lung condition, and smoking was not 
referenced in the records.  Upon separation examination 
conducted in December 1945, clinical evaluation of the 
respiratory and cardio-vascular systems was normal and an X-
ray film taken of the chest was negative.

A VA examination was conducted in November 1950, at which 
time evaluations of the cardio-vascular and respiratory 
systems was normal.  Smoking was not mentioned in that 
report.

Private medical records dated in March 1966 showed that the 
veteran was seen for complaints of respiratory symptoms.  A 
private medical statement dated in March 1966 revealed that a 
physical examination had revealed an upper respiratory 
infection and some bronchi in the chest.  X-ray films of the 
chest taken in March 1966 were normal.

A private medical record dated in April 1981 showed that the 
veteran was seen for an annual cardiac evaluation.  It was 
noted that he had initially been evaluated in 1976 for 
complaints of chest pain and that he had myocardial 
infarction in January 1976.  The record indicated that the 
veteran had been a fairly heavy smoker until his myocardial 
infarction.  Following physical examination, the doctor 
opined that the veteran was 7 years beyond coronary bypasses.  
It was noted that he had an old infarction with occlusion of 
both the right and circumflex branches, had left ventricular 
dysfunction and upon evaluation in 1981 was shown to have 
recurrent angina.  A diagnosis of coronary artery disease 
with old inferior wall myocardial infarction and left 
ventricular dysfunction, postoperative 7 years aorto coronary 
bypasses to the left anterior descending and circumflex, and 
recurrent angina and early symptoms of heart failure, was 
made.  

In January 1985, the veteran submitted a statement in which 
he indicated that he started smoking cigarettes while in the 
service and continued smoking until 1962, at which point he 
smoked a pipe until 1966.  The veteran indicated that he then 
smoked cigars until 1976.  He reported that he quit smoking 
in January 1976 because he had a heart attack and was advised 
to quit smoking by his doctor.

In July 1985, the veteran submitted a statement indicating 
that he had been hospitalized in April 1985 at which time he 
underwent another double bypass and a right upper lobectomy 
of the lung.  Private medical records dated in April 1985 did 
reflect that the veteran underwent redo aortocoronary bypass 
and right upper lobectomy due to conditions diagnosed as 
coronary artery occlusive disease and carcinoma of the  right 
lung.  The discharge summary indicated that the veteran had a 
past history of heavy cigarette smoking.  

The record includes an October 1986 opinion from the Director 
of the VA Compensation and Pension Service which was provided 
in conjunction with the veteran's claim of entitlement to 
service connection for carcinoma of the lung based on 
radiation exposure during service.  In that opinion, the 
history revealed that the veteran had been exposed to a 
radiation dose calculated as .32 rem.  A history of smoking 
in service and until 1976 was noted.  The director opined 
that based upon the evidence in its entirety, the evidence 
failed to show any reasonable possibility that the veteran's 
squamous cell carcinoma of the lung resulted from his low 
level of radiation exposure in service.  

The claim of entitlement to service connection for lung 
cancer secondary to exposure to ionizing radiation was denied 
in a November 1986 rating action.  That decision was denied 
and subsequently appealed.  The Board denied the claim in 
April 1988.  The veteran filed to reopen the claim of 
entitlement to service connection for lung cancer secondary 
to exposure to ionizing radiation in July 1992.  The claim 
was denied in an October 1992 rating action.  That decision 
was appealed.  However, in a February 1999 statement, the 
veteran withdrew from appellate review the issue of 
entitlement to service connection for lung cancer secondary 
to radiation exposure.

In August 1995, the veteran filed a claim of entitlement to 
service connection for lung cancer due to cigarette smoking.  

In October 1995, the RO received several lay statements 
attesting to the fact that the veteran did not smoke prior to 
service.  Also received in October 1995 was a statement from 
the veteran indicating that he became addicted to nicotine 
while in the service and also claiming entitlement to service 
connection for a heart condition due to tobacco use.

In a statement from the veteran dated in August 1996, the 
veteran indicate that during the course of treatment for a 
heart attack in January 1976, he decided to quit smoking 
pursuant to the advice of his doctor and thereafter 
experienced nicotine withdrawal.  He indicated that the 
doctor advised him to quit smoking and identified smoking as 
the primary cause of the heart attack.

In July 1997, the RO sent to the veteran a tobacco product 
use history questionnaire.  Therein, the veteran indicated 
that he had a current medical diagnosis of coronary 
artherosclerosis which was first diagnosed in January 1976.  
He reported that he did not use any type of tobacco products 
before enlisting in the service and indicated that he started 
using tobacco products in August 1944 at the age of 20 and 
estimated that he smoked two to three packs of cigarettes a 
day during service and post-service.  He indicated that he 
stopped smoking in January 1976 and did not restart.  

In a January 1998 rating action, the RO denied the claims of 
entitlement to service connection for nicotine dependence and 
for lung cancer and a heart condition claimed as secondary to 
tobacco product use during service.  That decision was 
appealed.

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  The veteran testified 
that he did not smoke prior to service.  He stated that he 
started smoking in service and that therein, cigarettes were 
provided at no cost.  He indicated that he was initially 
diagnosed with a lung disability in 1985 and that the doctor 
opined that the disability was due to heavy smoking.  He 
mentioned that he smoked two to three packs of cigarettes a 
day and stopped smoking in 1976.  The veteran also testified 
that he had a heart condition which began in 1976 and which 
had been linked by a doctor to heavy smoking.  

Service Connection

Initially, the Board will address the issue of entitlement to 
service connection for nicotine dependence in that this 
matter forms the underlying basis for the claims of 
entitlement to service connection for lung cancer and for a 
heart condition based upon tobacco use.  Further, in light of 
VAOPGCPREC 19-97, the Board concludes that it must adjudicate 
the issues of service connection for lung cancer and for a 
heart condition in this case by addressing two distinct sub-
issues with respect to each claimed disability.  First, did 
nicotine dependence which allegedly began in service cause 
the disability?  Second, even if nicotine dependence did not 
exist, did cigarette smoking during the veteran's period of 
active service cause the disability in question?

The Board finds it prudent to reiterate that underlying any 
of these questions, regulatory and judicial guidelines 
mandate that a well-grounded claim must fulfill three 
elements: (1) medical evidence of a current disability (which 
is acknowledged); (2) appropriate lay or medical evidence of 
a disease (such as nicotine dependence) or injury (such as 
exposure to carcinogens in cigarette smoke) in service or if 
appropriate within the presumptive period; and (3) medical 
evidence of a link between the veteran's disability and the 
claimed in-service injury or disease.   

The Board notes that in this case, the veteran has not 
alleged that any of his claimed disabilities are secondarily 
related to his only service connected disability, a gunshot 
wound of the left shoulder.

I.  Entitlement to service connection for Nicotine Dependence 
and entitlement to service connection for lung cancer and a 
heart condition based upon nicotine dependence

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  

In the case at hand, though the veteran alleges that he 
developed nicotine dependence during service, there is no 
medical opinion of record which supports his lay assessment.  
There is no medical diagnosis of record showing that the 
veteran had, during service or at any time, a dependence on 
nicotine.  The veteran has suggested that in effect he was 
told by a doctor that he was nicotine dependent.  However, 
because the connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence, the veteran's statements, absent 
objective testimony corroborating such statements or in the 
absence of a medical diagnosis of nicotine dependence, is not 
sufficient to well-ground the claim.  See Franzen v. Brown, 
9 Vet. App. 235 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran and other witnesses have stated that the veteran 
did not smoke prior to service.  Further, the veteran has 
testified that he began smoking in service and that he 
continued to smoke post-service which led to nicotine 
dependence and disabilities of the heart and lung.  However, 
the record does not show that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for their 
testimony or statements as to the veteran's being addicted to 
or dependent on nicotine to be considered competent evidence.  
See Espiritu, 2 Vet. App. 492.  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore such evidence does not 
establish that the veteran's claims are plausible.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board accepts 
as true the contention that the veteran did not smoke prior 
to service and began smoking during service, neither the 
Board nor lay persons, nor the veteran is qualified to 
express a competent medical opinion as to the existence of a 
medical condition, nicotine dependence, in the veteran.  See 
Colvin v. Derwinski, 4 Vet. App. 132 (1992);  Espiritu, 2 
Vet. App. 492;  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Though the veteran has provided statements to the effect that 
he believed that he was addicted to nicotine, no such 
diagnosis is apparent in either the service medical records 
or the post-service treatment records.  Though a history of 
heavy smoking was noted in the post-service medical records, 
such a notation does not constitute a diagnosis of nicotine 
dependence.  Further, the fact that cigarettes may have been 
plentiful and even free during the veteran's period of 
service, as the veteran has indicated, is not in and of 
itself a basis upon which it may be concluded that the 
veteran developed nicotine dependence during service.  

Simply put, in this case, there has been no competent 
evidence presented showing that a diagnosis of nicotine 
dependence was made at any time.  Since no competent medical 
evidence of existence of nicotine dependence has been 
presented, the claim of entitlement to service connection for 
nicotine dependence is not well grounded and must be denied.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to establish a well-grounded claim for service 
connection for lung cancer and for a heart condition on the 
basis of the incurrence of nicotine dependence during 
service, the veteran must first establish that he is entitled 
to service connection for nicotine dependence.  As indicated 
above, the VA Office of General Counsel has held that in 
order to establish a claim of entitlement to service 
connection for nicotine dependence, a claimant must show 
medical evidence of the incurrence of nicotine dependence 
during service.  Because the veteran has not presented such 
necessary medical evidence, a well-grounded claim for service 
connection for nicotine dependence has not been established.  
Caluza, 7 Vet. App. 506.  Consequently, inasmuch as 
entitlement to service connection for nicotine dependence has 
not been established, as it was determined that the claim was 
not well grounded, it necessarily follows that the claims of 
entitlement to service connection for service connection for 
lung cancer and for a heart condition based upon nicotine 
dependence would similarly be not well grounded and must be 
denied upon that basis.  

Entitlement to service connection for disabilities of the 
lung and heart as a result of cigarette smoking during 
service

Even if there is no evidence of a diagnosis of nicotine 
dependence, the question remains as to whether the veteran's 
cigarette smoking during service caused his claimed lung and 
heart disabilities.  Otherwise stated, the question is 
whether cigarette smoking in service, as opposed to cigarette 
smoking during periods when the veteran was not in service, 
caused the disabilities of the heart and lung.  In this 
regard, it is also noted that the various criteria and 
guidelines set forth above are equally applicable here.

In VAOGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  The General Counsel noted that 
consistent with the applicable principles in the law and 
regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, "agents which may result in conditions 
which become manifest years after exposure."  38 C.F.R. §§ 
3.311a and 3.311 (1998). 

The General Counsel continued: 

(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d) (1998),  provides authority for the 
grant of service connection for disability resulting from 
"an event or exposure" in service.  

Thus, the General Counsel also held, in effect, that if a 
disease or injury becomes manifest after service, if such was 
due to tobacco use in line of duty in the active military 
service, service connection may be established.  Accordingly, 
the Board must conclude that under this rubric, cigarette 
smoking in service could possibly constitute an "event or 
exposure" that could cause, some years after service,  
disease that produced disability and death.  It is noted that 
the General Counsel discussed cancer specifically.  In the 
case at hand, the Board will apply the same rationale to the 
veteran's heart disease, as well.

The Board accepts as credible the veteran's testimony and the 
lay statements which were provided to the effect that the 
veteran did not smoke tobacco prior to his period of service.  
The evidence of record, as shown by the veteran's statements 
and testimony indicates that he smoked approximately two to 
three packs of cigarettes per day during service, and that 
following service, he continued smoking at the same rate 
until 1962, at which point he smoked a pipe until 1966, and 
then cigars until 1976.  He reported that he quit smoking in 
January 1976.  

Though the Board accepts this uncontroverted evidence as true 
for the purpose of determining whether the veteran's claim is 
well-grounded pursuant to the Court's decision in King, it is 
not sufficient evidence to make the veteran's claim well-
grounded because the impact of cigarette smoking at various 
times on an individual's health is a medical determination 
which the appellant and the Board may not competently make.  
See Espiritu and Colvin, supra.  "[W]here the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that a claim is 
plausible or possible is required."  Grottveit, 5 Vet. 
App. at 93.  The statements and testimony of the veteran are 
not shown by the evidence to be competent medical evidence 
for the purpose of well-grounding his claims.

The evidence of record shows that the veteran was first 
diagnosed with a disability of the heart in 1976 and with a 
lung disability in 1985, more than 30 years after his 
discharge from service.  The veteran's service medical 
records do not indicate that he experienced any problems with 
the heart or lungs during service and in fact a chest X-ray 
taken just prior to the veteran's discharge from service was 
negative.  Accordingly, there is no indication that lung 
cancer or a heart condition was incurred during service, and 
the veteran has not contended as much.  Rather, the veteran 
contends that this post-service condition was brought on at a 
later date as a result of his smoking (presumed for the 
purpose of evaluating this claim to include his smoking 
during service).  Though the post service medical records 
documented a history of heavy smoking, the post service 
medical records in which treatment for disabilities of the 
heart and lung were shown did not include any evidence or 
opinion of an etiological relationship between those 
conditions and smoking.  Such a specific opinion cannot be 
inferred by the Board merely from a recitation of the 
veteran's history of heavy smoking.  Accordingly, the veteran 
has not submitted any competent medical evidence supporting 
the supposition that his in-service tobacco use, as opposed 
to his post-service use, caused his lung cancer or his heart 
disability.  The Board is not free to conclude so on its own, 
and cannot accept lay statements to the same effect as 
competent medical evidence.  See Colvin, 1 Vet. App. at 174;  
Espiritu, 2 Vet. App. at 492; Grottveit, 5 Vet. App. at 93. 

In the hearing testimony provided in February 1999, the 
veteran indicated that a doctor linked both his lung cancer 
and heart condition to smoking.  However, the veteran's 
accounts of statements made to him by physicians cannot 
render the claim well grounded.  Kirwin v. Brown, 8 Vet. App. 
148 (1995).  Therefore, the recollections of the veteran are 
insufficient for the purpose of establishing evidence of a 
nexus to service and a well-grounded claim pursuant to 
Caluza. 

Moreover, the veteran has not alleged that any physician has 
related any of his conditions specifically to his tobacco use 
during service.  Such evidence is required to set forth a 
well-grounded claim for service connection for disabilities 
claimed to be the result of tobacco use during service.  
Treatment records which are of record do not contain any 
medical evidence linking any of the disabilities for which he 
seeks service connection to tobacco use or any other 
occurrence during service.  The veteran has not identified 
any source which might provide such evidence.   The Board 
finds that the veteran has failed to set forth any competent 
medical evidence showing a causal relationship between his 
lung cancer and a heart condition and either his period of 
service or his tobacco use during service.  He has also 
failed to provide competent medical evidence of the 
incurrence of nicotine dependence during service.  In short, 
he has failed to set forth all of the required elements of a 
well-grounded claim for service connection pursuant to 
Caluza.  Accordingly, the claims of entitlement to service 
connection for lung cancer and for a heart condition 
secondary to tobacco use must be denied.

Additional Matters

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit, 5 Vet. App. at 93.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette, 8 Vet. App. 69, 78.  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claims plausible.  The RO informed the veteran of 
the type of evidence necessary to state well-grounded claims 
in its May 1998 Statement of the Case and the Board has done 
so herein.  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for nicotine dependence is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for lung cancer, claimed as a result of 
nicotine dependence/tobacco use, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a heart condition, claimed as a 
result of nicotine dependence/tobacco use, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

